DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on December 27, 2021 were received and fully considered. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 27, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 11, 13, 14, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (U.S. Patent No. US 6799575 B1), Fudge et al. (US PG Pub. No. 2005/0161042 A1) (hereinafter “Fudge”), and Donofrio et al. (U.S. PG Pub. No. 2005/0070823 A1) (hereinafter “Donofrio”).

Carter and Donofrio were applied in the previous office action.



    PNG
    media_image1.png
    210
    740
    media_image1.png
    Greyscale


With respect to claims 1 and 11, Carter teaches an apparatus/method for measuring a breath analyte (abstract “improved nasal cannula for isolating, monitoring and measuring the content of a patient's exhaled gases") comprising: a nasal prong (nasal nare 22 in Fig.1); a nosepiece (20 in Fig.1) comprising an inlet (nasal nare 22 has an opening; Fig.1) a first outlet (29 in Fig.1), and a second outlet opposite the first outlet (32 in Fig. 1); a first flow channel extending through the nosepiece from the nosepiece inlet to the first nosepiece outlet (30 in Fig.1 extends from inlet 22 to outlet 29); a second flow channel (26 in Fig.1) extending from the first nosepiece outlet (29 in Fig.1) to a breath measurement system (col.5, lines 53-62 “…may be connected to a breathing gas analyzer or other systems for monitoring and measuring a patients exhaled gases”; see Fig.1), wherein the first and second flow channels form part of a continuous tube so that a fluid flow pathway to the breath measurement system is constant (col.4, lines 21-23 “a continuous gas-tight flow channel that is sealed and isolated from the hollow cannula body 25”; col.5, lines 53-62 “…may be connected to a breathing gas analyzer or other systems for monitoring and measuring a patients 
Regarding method claim 11, Carter teaches inserting a nasal prong into a patient (nasal nare 22 is inserted into the patient’s nare; see Fig.1).
However, Carter does not teach the second flow channel comprising a tubular filter... the first and second flow channels having a uniform cross-sectional diameter; and a non-flow channel extending from the second nosepiece outlet.
Fudge teaches a flow channel comprising a tubular filter (par.0025 “filter assembly 10”; par.0027 “includes a housing 12 typically formed of a suitable polymer and having a cylindrical shape”; par.0028 “Lining inner wall 18 of housing 12 is a hydrophilic liner 20 for wicking moisture from expired gas”).
Donofrio teaches non-flow channel extending from cannula (par.0068 “The headband 216 of the cannula 204 is used to secure the cannula 204 on the face of the patient 208”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed (“PHOSITA”) to modify the apparatus of Carter to incorporate a tubular filter such as a hydrophilic liner within the second flow channel in order to separate undesired liquid components from respiratory gases to be monitored, as evidence by Fudge (see par.0003). Fudge’s hydrophilic liner also appears to be in line with the instant application’s tubular filter 60 as depicted in applicant’s Fig. 7. Also, PHOSITA would have had predictable success modifying Carter and Fudge to utilize an additional non-flow channel extending from the second nosepiece outlet (e.g. headband) in order to secure the nasal prong on “a non-flow path tube T2 attached to the other end of the nosepiece to help secure the assembly to the patient's face”). Examiner also argues that modifying the [connection] of the first and second flow channels so that they form a uniform cross-sectional diameter would be obvious to POSITA in order to better seal and isolate the formed flow channel from cannula body 25, as suggested by Carter (see col.4, lines 21-23). Furthermore, applicant has not demonstrated any criticality of having the first and second flow channels form a uniform cross-section diameter. Thus, such a modification is understood to be routine to POSITA. See MPEP 2144.04. Examiner also provides additional teaching, not relied upon, at the end of the previous office action with mailing date 04/09/2020 that again sets forth the concept of providing a sealed connection in a nasal prong assembly, thereby further rendering this limitation obvious to POSITA at the time of filing.
	With respect to claims 3, 4, 13, and 14, Carter teaches an apparatus and method for measuring a breath analyte as established above.
However, Carter does not explicitly teach the dimensional requirements as recited in claims 3, 4, 13, and 14 (e.g. “the continuous tube comprise a cross-sectional diameter between 0.01’’ to 0.06’’ as recited in dependent claim 3).
Nonetheless, one of ordinary skill in the art at the time the invention was filed would have had predictable success modifying Carter to align with the recited dimensional requirements as a matter of design choice in order to accommodate patients of different ages (e.g. infant vs. adult). Also, it has been held that where the In re Aller, 105 USPQ 233.
	With respect to claims 21 and 23, Fudges teaches teach that the tubular filter comprises a hydrophilic filter (see par.0028). Therefore, modifying Carterto utilize Fudge’s hydrophilic filter would be obvious to PHOSITA when the invention was filed in order to separate undesired liquid components from respiratory gases to be monitored (see Fudge, par.0003).

Response to Arguments
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been considered but are moot in view of the current combination of references applied in the current office action. Please see prior art section above for more detail, updated citations, and updated obviousness rationale (underlined above for convenience). Examiner also cites additional reference(s) not relied upon that set forth tubular filters in devices for measuring a breath analyte. See prior art of record section below.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2011/0237969 A1
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PUYA AGAHI/Primary Examiner, Art Unit 3791